Appeal by the defendant from a judgment of the Supreme Court, Queens *522County (Cooperman, J.), rendered October 22, 1990, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At sentencing, the defendant presented a written pro se motion to withdraw his plea of guilty, alleging, inter alia, that his plea was the result of coercion and ineffective assistance of counsel. Contrary to the defendant’s contention, we find that he had a reasonable opportunity to present his claims and the matter need not be remitted for a further inquiry (see, People v Machado, 181 AD2d 796). Moreover, the defendant’s belated claims of coercion and ineffective assistance of counsel are flatly refuted by the record of the plea proceeding in which he knowingly and voluntarily made a complete and detailed plea allocution in the presence of competent counsel. The defendant expressed no dissatisfaction with his counsel at the time of the plea, after the court had fully apprised him of the consequences of pleading guilty (see, People v Harris, 61 NY2d 9; People v Zaia, 181 AD2d 931). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.